200 S.W.3d 563 (2006)
STATE of Missouri, Respondent,
v.
Eugene WALLACE, Appellant.
No. ED 86455.
Missouri Court of Appeals, Eastern District, Division Two.
September 5, 2006.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR. JJ.

ORDER
PER CURIAM.
Eugene Wallace ("Defendant") appeals from the judgment upon his convictions of two counts of domestic assault in the second degree, Section 565.073, RSMo 2000, one count of kidnapping, Section 565.110, RSMo 2000, one count of forcible rape, Section 566.030, RSMo 2000, and one count of forcible sodomy, Section 566.060, RSMo 2000. Defendant was sentenced as a prior and persistent offender, Section 558.016, RSMo 2000, to seven years' imprisonment on each of the second-degree domestic assault counts, fifteen years' imprisonment on the kidnapping count, and life imprisonment on each of the forcible rape and forcible sodomy counts, all sentences to run concurrently. On appeal, Defendant contends the trial court erred in overruling his motion to suppress and allowing physical evidence retrieved from his apartment to be admitted at the trial because the search of his apartment was conducted without a warrant and did not fall within any of the exceptions to the warrant requirement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).